Exhibit 10.4

 

THIRD AMENDMENT TO FIFTH AMENDED AND RESTATED MORTGAGE

WAREHOUSING AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO FIFTH AMENDED AND RESTATED MORTGAGE WAREHOUSING AND
SECURITY AGREEMENT (this “Amendment”) is made as of June 20, 2012, by and among
EF&A FUNDING, L.L.C., d/b/a ALLIANT CAPITAL, LLC (the “Borrower”), BANK OF
AMERICA, N.A., as Credit Agent (in such capacity, the “Credit Agent”), and the
LENDERS party to this Amendment (the “Lenders”).

 

WITNESSETH:

 

WHEREAS, capitalized terms used in this Amendment without definition have the
meanings provided therefor in that certain Fifth Amended and Restated Mortgage
Warehousing and Security Agreement dated as of April 16, 2010, by and among the
Borrower, the Credit Agent and the Lenders (as amended to date, the “Loan
Agreement”); and

 

WHEREAS, the Borrower has requested that the Credit Agent and the Lenders agree
to further amend the Loan Agreement, and the Credit Agent and the Lenders have
agreed to further amend the Loan Agreement, on, and subject to, the terms and
conditions set forth herein,

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Credit Agent, and the
Lenders agree as follows:

 

1.                            Amendment to Loan Agreement. As of the Effective
Date (as hereafter defined), the Loan Agreement is hereby amended as follows:

 

(a)                                 The date “June 30, 2012” where it appears in
clause (2) of the second sentence of Section 1.1(i) of the Loan Agreement is
hereby deleted and replaced with “June 30, 2013.”

 

(b)                                 Sections 1.6(vi)(i) and 1.6(vi)(j) of the
Loan Agreement are hereby deleted and replaced with “Intentionally omitted.”

 

(c)                                  Exhibit B to the Loan Agreement as in
effect on the Effective Date is annexed hereto, and replaces Exhibit B as in
effect immediately prior to the Effective Date. Such Exhibit B shall remain
subject to all of the applicable provisions of the Loan Agreement, including as
set forth in Section 1.1.3(iii).

 

2.                            Conditions Precedent. This Amendment shall be
effective upon the satisfaction by the Borrower of, or written waiver by Credit
Agent of, the following conditions and any other conditions set forth in this
Amendment, by no later than 4:00 p.m. (Chicago time) on the date hereof, subject
to extension at the discretion of the Credit Agent (with the date, if at all, by
which such conditions have been satisfied or waived being referred to herein as,
the “Effective Date”), failing which this Amendment and all related documents
shall be null and void at the option of the Credit Agent:

 

(a)                   The Credit Agent shall have received the following:

 

--------------------------------------------------------------------------------


 

(i)                                     This Amendment, duly executed by the
Borrower, the Lenders, and the Credit Agent.

 

(ii)                                  A certificate of legal existence and good
standing from the Secretary of State of Michigan dated not more than thirty (30)
days prior to the date hereof.

 

(iii)                               Current Uniform Commercial Code, judgment,
and other liens searches with respect to the Borrower, in such jurisdictions as
the Credit Agent deems appropriate, to be satisfactory to the Credit Agent and
showing no liens other than in favor of the Credit Agent or as otherwise may be
permitted pursuant to the Loan Agreement.

 

(iv)                              Such other documents as the Credit Agent may
reasonably request.

 

(b)                                 No Default or Event of Default will exist as
of the Effective Date.

 

(c)                                  The Borrower shall have paid to the Credit
Agent, for the account of the Lenders, a non-refundable, fully earned commitment
fee in the amount of $100,000.

 

(d)                                 The representations and warranties made by
the Borrower in the Loan Agreement and the other Loan Documents shall have been
when made, and will be on the Effective Date, true and correct in all material
respects, except as to matters which speak to a specific date and changes in the
ordinary course to the extent permitted and contemplated by the Loan Agreement.

 

(e)                                  In addition to all other expense payment
and reimbursement obligations of the Borrower under the Loan Agreement and other
Loan Documents, the Borrower will pay or reimburse the Credit Agent its costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses and disbursements) incurred in connection with the preparation of this
Amendment, the Loan Agreement, and any other documents in connection herewith
and therewith.

 

3.                                      Conditions Subsequent. Borrower shall
deliver to Credit Agent within thirty (30) days after the execution date of this
Amendment, an updated certificate of the Borrower, substantially in the form of
Exhibit H attached to the Loan Agreement, with appropriate modifications as
relating to this Amendment, insertions, attachments and signatures.

 

4.                                      Waiver of Claims. The Borrower as of the
date hereof and as of the Effective Date, acknowledges, confirms and agrees that
it has no offsets, defenses, claims, counterclaims or causes of action of any
kind or nature against the Credit Agent and/or any Lender with respect to any of
its liabilities and obligations owing to the Credit Agent and/or any Lender,
and, in any event, as of the date hereof and as of the Effective Date the
Borrower specifically waives, releases, and forever relinquishes all claims,
demands, obligations, liabilities, and causes of action of whatever kind or
nature, whether known or unknown, which it has or may have as of the date hereof
against the Credit Agent and/or the Lenders, or their respective affiliates,
officers, directors, employees, agents, attorneys, independent contractors, and
predecessors, together with their successors and assigns, directly or indirectly
arising out of or based upon any matter

 

2

--------------------------------------------------------------------------------


 

connected with the Loan Agreement or the administration thereof or the
obligations created thereby.

 

5.                                      Acknowledgments by Borrower. As of the
date hereof and as of the Effective Date, the Borrower acknowledges, confirms,
represents and warrants and agrees that:

 

(a)                                 This Amendment is a Loan Document.

 

(b)                                 Except as provided herein, the terms and
conditions of the Loan Agreement and the other Loan Documents remain in full
force and effect, and, as of the date hereof and as of the Effective Date, the
Borrower hereby (x) ratifies, confirms and reaffirms all and singular of the
terms and conditions of the Loan Agreement and the other Loan Documents
applicable to the Borrower, and (y) represents and warrants that:

 

(i)                                     As of the date the Borrower executes
this Amendment, no Default or Event of Default exists, and no Default or Event
of Default will exist as of the Effective Date.

 

(ii)                                  The representations and warranties made by
the Borrower in the Loan Agreement and the other Loan Documents are true and
correct in all material respects as of the date hereof, and will be true and
correct in all material respects as of the Effective Date, except as to matters
which speak to a specific date and changes in the ordinary course to the extent
permitted and contemplated by the Loan Agreement.

 

(iii)                               The Borrower has the power and authority and
legal right to execute, deliver and perform this Amendment, and has taken all
necessary action to authorize the execution, delivery, and performance of this
Amendment, and the person executing and delivering this Amendment on behalf of
the Borrower is duly authorized to do so.

 

(iv)                              This Amendment has been duly executed and
delivered on behalf of the Borrower and constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to the effect of applicable ‘bankruptcy and other similar
laws affecting the rights of creditors generally and the effect of equitable
principles whether applied in an action at law or a suit in equity.

 

(v)                                 The Borrower has delivered to Credit Agent,
a fully completed and duly executed compliance certificate in the form of
Exhibit F attached to the Loan Agreement. The Credit Agent hereby acknowledges
receipt and acceptance thereof.

 

(c)                                  The Borrower shall promptly pay upon
receipt of an invoice or statement therefor the reasonable attorneys’ fees and
expenses and disbursements incurred by the Credit Agent in connection with this
Amendment and all previous matters relating to the Loan Agreement and the
Borrower’s relationship with the Credit Agent and the Lenders.

 

3

--------------------------------------------------------------------------------


 

6.                                      Miscellaneous.

 

(a)                                 This Amendment may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument. Signatures transmitted electronically (including by
fax or e-mail) shall have the same legal effect as the originals, but each party
nevertheless shall deliver original signed counterparts of this Amendment to
each other party upon request of another party.

 

(b)                                 This Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof.

 

(c)                                  This Amendment shall be governed in
accordance with the internal laws of the State of New York (without regard to
conflict of laws principles which would result in the application of the law of
another jurisdiction) as an instrument under seal.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

 

EF&A FUNDING, L.L.C., d/b/a ALLIANT CAPITAL, LLC

 

 

 

By:

Alliant Mgmt, Inc., its Manager

 

 

 

 

 

By

/s/ Kelley Prevete

 

 

Name:

Kelley Prevete

 

 

Title:

Vice President

 

Signature page to Third Amendment to Fifth Amended and Restated Mortgage
Warehousing and Security Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Credit Agent and Lender

 

 

 

By

/s/ Seamus O’ Mahoney

 

Name:

Seamus O’ Mahoney

 

Title:

SVP

 

Signature page to Third Amendment to Fifth Amended and Restated Mortgage
Warehousing and Security Agreement

 

--------------------------------------------------------------------------------

 

 